Case 1:19-cr-00146-MAC-ZJH Document 261 Filed 01/07/21 Page 1 of 2 PageID #: 1557



  UNITED STATES DISTRICT COURT                       EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA,                      '
                                                 '
                        Plaintiff,               '
                                                 '
  v.                                             '           NO. 1:19-CR-146-MAC
                                                 '
  JIMMY JAMES MAMOTH, JR.,                       '
                                                 '
                        Defendant.               '

   ORDER OVERRULING DEFENDANT’S OBJECTIONS AND ADOPTING FINDINGS
          OF FACT AND RECOMMENDATION TO DENY DEFENDANT’S
                         MOTION TO SUPPRESS

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

  Judge, for consideration and entry of proposed findings and recommended disposition. On

  December 22, 2020, Judge Hawthorn issued his Report and Recommendation on the Defendant’s

  Motion to Suppress (Doc. No. 110) and recommended that the court deny the motion. (Doc. No.

  210.)

          Mamoth received a copy of this report on December 29, 2020 (Doc. No. 212), and filed a

  pro se response to the Magistrate Judge’s recommendation (Doc. No. 232), which the court

  construes as objections to the report. The court conducted a de novo review pursuant to Fed. R.

  Civ. P. 72(b)(3) and 28 U.S.C. § 636(b)(1)(C) of the pending motion, the record, and the

  applicable law. Many of the arguments made in Mamoth’s objections contain new arguments

  not relevant to his original Motion to Suppress (Doc. No. 110). As such, these issues are not

  properly before this court. See United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992)

  (issues first raised in objections to magistrate’s report and recommendation need not be

  considered by the district court); Freeman v. Cnty. of Bexar, 142 F.3d 848, 850 (5th Cir. 1998)

  (recognizing that, absent compelling reasons, the requirement of the District Court to conduct a

  de novo review does not permit the parties to raise “new evidence, argument, and issues that
Case 1:19-cr-00146-MAC-ZJH Document 261 Filed 01/07/21 Page 2 of 2 PageID #: 1558


  were not presented to the Magistrate Judge”); Cupit v. Whiteley, 28 F.3d 532, 535 (5th Cir. 1994)

  (arguments that could have been raised before the Magistrate Judge, but were raised for the first

  time in objections before the District Court, were waived). In addition, these arguments are

  substantively the same as those made in Mamoth’s second Motion to Suppress (Doc. No. 228),

  which will be addressed in a subsequent order. To the extent that any of the objections can

  be characterized as attacking the Magistrate Judge’s report and recommendation, they should

  be overruled.

         Accordingly, the court finds the objections have no merit and that Judge Hawthorn

  correctly concluded that Mamoth’s Motion to Suppress should be denied for the reasons

  explained above, as well as those stated in Judge Hawthorn’s Report (Doc. No. 210). The court

  OVERRULES the Defendant’s Objections (Doc. No. 232), ADOPTS Judge Hawthorn’s Report

  and Recommendation (Doc. No. 210), and DENIES the Defendant’s Motion to Suppress. (Doc.

  No. 110).


              SIGNED at Beaumont, Texas, this 7th day of January, 2021.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
